Case 2:18-cv-00546-JRG Document 59-13 Filed 09/12/19 Page 1 of 7 PageID #: 3271




                       EXHIBIT 8
Roger van der Laan - San Francisco Bay Area | Professional Profile | LinkedIn Page 1 of 6
  Case 2:18-cv-00546-JRG Document 59-13 Filed 09/12/19 Page 2 of 7 PageID #: 3272




       Roger van der Laan




   Roger van der Laan
   San Francisco Bay Area · 291 connections


      Join to Connect




   Patents

   Apparatus and method for capturing still images and video using coded
   lens imaging techniques
   Issued March 2, 2010 · United States · 7,671,321
   An apparatus for capturing images. In one embodiment, the apparatus comprises: a
   coded lens array including a plurality of lenses arranged in a coded pattern and with
   opaque material blocking array elements that do not contain lenses; and a light-
   sensitive semiconductor sensor coupled to the coded lens array and positioned at a
   specified distance behind the coded lens array, the light-sensitive sensor configured to
   sense light transmitted through the lenses in the coded lens array.

   Other inventors




https://www.linkedin.com/in/roger-van-der-laan-a15279/?challengeId=AQHGvSXzSOrvIQ... 9/5/2019
Roger van der Laan - San Francisco Bay Area | Professional Profile | LinkedIn Page 2 of 6
  Case 2:18-cv-00546-JRG Document 59-13 Filed 09/12/19 Page 3 of 7 PageID #: 3273




   System and method for distributed input distributed output wireless
   communications
       Roger van der Laan
   Issued October 6, 2009 · United States · 7,599,420
   A system and method are described for compensating for frequency and phase offsets
   in a multiple antenna system (MAS) with multi-user (MU) transmissions ("MU-MAS"). For
   example, a method according to one embodiment of the invention comprises:
   transmitting a training signal from each antenna of a base station to one or each of a
   plurality of wireless client devices, one or each of the client devices analyzing each
   training signal to generate frequency offset compensation data, and receiving the...

   Show more


   Other inventors




   See patent


   System and method for performing motion capture using phosphor
   application techniques
   Issued June 16, 2009 · United States · 7,548,272
   A system and method are described for performing motion capture on a subject. For
   example, a method according to one embodiment of the invention comprises: mixing
   phosphorescent makeup with a makeup base; applying the mixture of phosphorescent
   makeup and makeup base to surface regions of a motion capture subject; strobing a
   light source on and off, the light source charging phosphor within the phosphorescent
   makeup when on; and strobing the shutters of a first plurality of cameras
   synchronously...

   Show more


   Other inventors




https://www.linkedin.com/in/roger-van-der-laan-a15279/?challengeId=AQHGvSXzSOrvIQ... 9/5/2019
Roger van der Laan - San Francisco Bay Area | Professional Profile | LinkedIn Page 3 of 6
  Case 2:18-cv-00546-JRG Document 59-13 Filed 09/12/19 Page 4 of 7 PageID #: 3274




   SYSTEM AND METHOD FOR COMPRESSING VIDEO BASED ON DETECTED
   INTRAFRAME MOTION
       Roger van der Laan
   Filed January 23, 2009 · United States
   A system and method are described below for encoding interactive low-latency video
   using interframe coding. For example, one embodiment of a computer-implemented
   method for performing video compression comprises: logically subdividing each of a
   sequence of images into a plurality of tiles, each of the tiles having a defined position
   within each of the sequence of images, the defined position remaining the same
   between successive images; detecting motion within the sequence of images occurring...

   Show more


   Other inventors




   See patent




   Honors & Awards

   Technical Achievement Award
   Academy of Motion Picture Arts and Sciences
   Feb 2015
   "For the innovative design and development of the MOVA Facial Performance Capture
   system."


   "The MOVA system provides a robust way to capture highly detailed, topologically
   consistent, animated meshes of a deforming object. This technology is fundamental to
   the facial pipeline at many visual effects companies. It allows artists to create character
   animation of extremely high quality."


   http://www.oscars.org/sci-tech/ceremonies/2015




https://www.linkedin.com/in/roger-van-der-laan-a15279/?challengeId=AQHGvSXzSOrvIQ... 9/5/2019
Roger van der Laan - San Francisco Bay Area | Professional Profile | LinkedIn Page 4 of 6
  Case 2:18-cv-00546-JRG Document 59-13 Filed 09/12/19 Page 5 of 7 PageID #: 3275




      View   Roger
      Roger van       van der Laan’s full profile to
                der Laan

         See who you know in common

         Get introduced

         Contact Roger van der Laan directly


         Join to view full profile




People also viewed
        Hiok-Tiaq Ng



        Ashlee Brittain
        Account Executive


        Fadi Saibi
        Co-founder & Chief Architect at Artemis Networks


        Jesse Schwartzman
        Engineer, Aerospace & Defense


        Nathan Burns
        Principal Engineer at Amazon Web Services (AWS)


        John Rayfield
        VP Software Engineering MCU & Connectivity Division at Cypress Semiconductor Corporation


        Christian Peel



        Arnold de Leon




https://www.linkedin.com/in/roger-van-der-laan-a15279/?challengeId=AQHGvSXzSOrvIQ... 9/5/2019
Roger van der Laan - San Francisco Bay Area | Professional Profile | LinkedIn Page 5 of 6
  Case 2:18-cv-00546-JRG Document 59-13 Filed 09/12/19 Page 6 of 7 PageID #: 3276




       Roger
        Leileivan der Laan
               Song
         Wireless System Architect


         André Srinivasan
         Sales engineer and solution leader keeping customers happy with technology that works




Learn the skills Roger has
                  Windows Performance Tools: DeadLock Analysis with Intel VTune
                  Amplifier


                  IoT Foundations: Operating Systems Fundamentals



                  Technology for Product Managers




   See all courses



Roger’s public profile badge
Include this LinkedIn profile on other websites


          Roger van der Laan



   View profile



   View profile badges



View similar profiles


https://www.linkedin.com/in/roger-van-der-laan-a15279/?challengeId=AQHGvSXzSOrvIQ... 9/5/2019
Roger van der Laan - San Francisco Bay Area | Professional Profile | LinkedIn Page 6 of 6
  Case 2:18-cv-00546-JRG Document 59-13 Filed 09/12/19 Page 7 of 7 PageID #: 3277



          Norman Krasner
          Independent Research Professional

        Roger van der Laan



              © 2019                           About

   User Agreement                              Privacy Policy

   Cookie Policy                               Copyright Policy

   Brand Policy                                Guest Controls

   Community Guidelines                        Language




https://www.linkedin.com/in/roger-van-der-laan-a15279/?challengeId=AQHGvSXzSOrvIQ... 9/5/2019
